Case: 13-15064   Date Filed: 12/02/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15064
                         Non-Argument Calendar
                       ________________________

     D.C. Docket Nos. 2:11-cv-08048-IPJ-JHE; 2:08-cr-00048-IPJ-RRA-2



LARRY DEMOND WILLIAMS,

                                                          Petitioner-Appellant,

                              versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (December 2, 2014)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 13-15064     Date Filed: 12/02/2014    Page: 2 of 3


      Larry Demond Williams, a federal prisoner, appeals pro se the dismissal of

his untimely motion to vacate. 28 U.S.C. § 2255. The district court ruled that

Williams was not entitled to equitable tolling of the one-year statute of limitation.

We affirm.

      The district court did not err by dismissing Williams’s motion to vacate. A

movant “is entitled to equitable tolling only if he shows (1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood

in his way and prevented him from timely filing.” Holland v. Florida, 560 U.S.
631, 649, 130 S. Ct. 2549, 2562 (2010) (internal quotation marks and citation

omitted). Williams argued that prison violence thwarted him from preparing his

motion, but “lockdowns and periods in which a prisoner is separated from his legal

papers are not ‘extraordinary circumstances’ in which equitable tolling is

appropriate,” Dodd v. United States, 365 F.3d 1273, 1283 (11th Cir. 2004). And

even if we were to assume that the purported failure of Williams’s trial counsel to

respond to his requests for information about his appeal was an extraordinary

circumstance, the district court did not clearly err in finding that Williams failed to

pursue postconviction relief with diligence. Williams did not inquire about the

status of his direct appeal for more than year after it was filed, and after he learned

of that decision, he waited an additional two months before filing his motion to




                                           2
             Case: 13-15064    Date Filed: 12/02/2014   Page: 3 of 3


vacate. See San Martin v. McNeil, 633 F.3d 1257, 1270–71 (11th Cir. 2011).

Williams’s motion was untimely.

      We AFFIRM the dismissal of Williams’s motion to vacate.




                                       3